                                           Case 1:20-cv-07378-RMI Document 4 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     LEONDRE PAIGE,                                     Case No. 20-cv-07378-RMI
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  10             v.
                                                                                            Re: Dkt. No. 1
                                  11     KATHLEEN ALLISON,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Leondre Paige, a state prisoner, filed a petition for a writ of habeas corpus

                                  15   pursuant to 28 U.S.C. § 2254. For the reasons stated below, the court will require Respondent to

                                  16   show cause why the petition should not be granted and why the writ should not issue.

                                  17          This court may entertain a petition for writ of habeas corpus on “behalf of a person in

                                  18   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Bell v.

                                  20   Cone, 535 U.S. 685, 693 (2002). A district court entertaining an application for a writ of habeas

                                  21   corpus “shall forthwith award the writ or issue an order directing the respondent to show cause

                                  22   why the writ should not be granted, unless it appears from the application that the applicant or

                                  23   person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  24          Petitioner was convicted in state court of first degree murder, and his sentence was

                                  25   enhanced by the finding that he personally used and discharged a firearm causing great bodily

                                  26   injury. See Pet. (dkt. 1) at 5. By virtue of the conviction and enhancements, Petitioner was

                                  27   sentenced to serve an imprisonment term of 50 years to life. Id. In the course of his direct appeal,

                                  28   Petitioner presented claims, inter alia, alleging prosecutorial misconduct as well as ineffective
                                            Case 1:20-cv-07378-RMI Document 4 Filed 10/26/20 Page 2 of 3




                                   1   assistance of counsel. Id. at 6. Following his unsuccessful direct appeal, Petitioner engaged in a

                                   2   round of state habeas corpus litigation which came to an end when an adverse ruling was entered

                                   3   against him in the California Supreme Court on September 9, 2020. Id. The instant Petition

                                   4   advances the prosecutorial misconduct and ineffective assistance of counsel claims. Id.

                                   5   Specifically, Petitioner alleges: (1) that the prosecutor committed misconduct during the

                                   6   evidentiary phase of the trial by impermissibly injecting his own personal opinions and beliefs into

                                   7   the evidentiary presentation and by vouching for the credibility of witnesses for the prosecution

                                   8   (see id. at 22-29); (2) that the prosecutor committed misconduct during his closing argument by

                                   9   asking the jurors to consider the consequences and punishments that would result from their

                                  10   potential verdict, by misstating the law on the standards governing implied malice in general, and

                                  11   by misstating the standards governing voluntary manslaughter based on sudden quarrel and

                                  12   imperfect self-defense (see id. at 29-33); (3) that trial counsel was ineffective for failing to object
Northern District of California
 United States District Court




                                  13   at trial to any of the reported acts of misconduct attributable to the prosecutor given that there was

                                  14   a plausible defense-of-others justification for the homicide because the victim had charged into a

                                  15   fight between two other persons while punching and knocking out one of those persons, and given

                                  16   his heavy intoxication during the crime, Petitioner also alleges that his counsel was ineffective for

                                  17   failing to investigate and present the fact of his intoxication to the trial jury by, for example,

                                  18   retaining a toxicologist (see id. at 33-39). Construed liberally, the Petition states cognizable claims

                                  19   for relief.

                                  20           Thus, good cause appearing therefor, the court hereby ORDERS the following:

                                  21       1. The Clerk of the Court shall serve a copy of this Order and the Petition and all attachments

                                  22           thereto upon Respondent and Respondent’s counsel, the Attorney General of the State of

                                  23           California. The Clerk shall also serve a copy of this Order on Petitioner and Petitioner’s

                                  24           counsel.

                                  25       2. Respondent shall serve and file with the Court, within sixty (60) days of the issuance of

                                  26           this Order, an Answer conforming in all respects to Rule 5 of the Rules Governing Section

                                  27           2254 Cases, in which Respondent is directed to show cause why the Petition should not be

                                  28           granted and why a writ of habeas corpus should not issue. Respondent shall serve and file
                                                                                           2
                                           Case 1:20-cv-07378-RMI Document 4 Filed 10/26/20 Page 3 of 3




                                   1         with the Answer a copy of all portions of the state record that have been transcribed

                                   2         previously and that are relevant to a determination of the issues presented by the Petition.

                                   3         If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                   4         court and serving it on Respondent within thirty (30) days of his receipt of the Answer.

                                   5      3. Respondent may elect to serve and file a motion to dismiss on procedural grounds in lieu

                                   6         of an Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                   7         Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with

                                   8         the court and serve on Respondent an opposition or statement of non-opposition to the

                                   9         motion within thirty (30) days of receipt of the motion, and Respondent may file with the

                                  10         court and serve on Petitioner a reply within fifteen (15) days of receipt of any opposition.

                                  11         IT IS SO ORDERED.

                                  12   Dated: October 26, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   ROBERT M. ILLMAN
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       3
